Citation Nr: 1102006	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-22 971	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for 
status post right total knee replacement due to traumatic 
arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to December 
1970.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri 
issued by the RO in Pittsburgh, Pennsylvania.  Although 
entitlement to a total disability rating for compensation based 
on individual unemployability (TDIU) was also denied in that 
decision, the Veteran did not file a notice of disagreement with 
regard to this claim, therefore this issue is not in appellate 
status.

In connection with his appeal, the Veteran and his spouse 
testified during a Board videoconference hearing before the 
undersigned Acting Veterans Law Judge in March 2010.  A 
transcript of the hearing is associated with the claims file.

After the hearing, additional evidence pertinent to the claim on 
appeal was submitted in April 2010.  This evidence was 
accompanied by a waiver of RO consideration.  See 38 C.F.R. § 
20.1304 (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action, on his part, is required.

The issues of entitlement to service connection for left 
knee and low back disabilities as secondary to the 
Veteran's service-connected right knee disability have 
been raised by the record, but they have not been 
adjudicated by the agency of original jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.



REMAND

The Board's review of the record reveals that additional 
development of the claim on appeal is warranted.

During the March 2010 videoconference Board hearing, the Veteran 
testified that he was receiving Social Security Administration 
(SSA) disability benefits.  The Veteran submitted a portion of 
his SSA disability determination, which listed the following as 
severe impairments: status post total right knee replacement, as 
well as degenerative joint disease of the right hand, impingement 
of the left shoulder, right rotator cuff tendonitis, chronic left 
and right shoulder pain, and bilateral carpal tunnel syndrome.  A 
complete copy of the SSA determination and the underlying records 
used in making that determination have not been associated with 
the record.  While SSA records are not controlling for VA 
determinations, they may be "pertinent" to VA claims.  See 
Collier v. Derwinski, 1 Vet. App. 412 (1991).  When VA is put on 
notice of the existence of SSA records, as here, it must seek to 
obtain those records before proceeding with the appeal.  Thus, 
the Board finds that the VA should obtain and associate with the 
claims file copies of any SSA disability determination and all 
records underlying any such determination, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) (2010) with respect 
to requesting records from Federal facilities.

In addition, the Veteran testified during the hearing that he 
received treatment for his right knee disability from Dr. Tong.  
The record reflects that after the hearing, the Veteran submitted 
a January 2008 report from Dr. Tong.  However, it does not appear 
that the submitted record constitutes the entirety of outstanding 
treatment records from Dr. Tong.  On remand, VA should attempt to 
obtain any outstanding private records may be relevant to the 
Veteran's claim. 

The record also reflects receipt of a June 2010 VA examination 
report, which includes an updated report of the Veteran's right 
knee complaints and contains a physical examination and x-rays of 
the right knee.  However, this report was not accompanied by a 
waiver of RO consideration.  Under applicable law, the Board may 
not consider newly-submitted evidence in the first instance 
unless the claimant has waived initial consideration by the 
appropriate AOJ (here, the RO).  See 38 C.F.R. §§ 19.37, 20.1304 
(2010).  Consequently, this case must be remanded to the RO for 
readjudication and issuance of a supplemental statement of the 
case (SSOC).  38 C.F.R. § 19.31 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Request from SSA copies of any 
determination(s) and all records underlying 
any such determination(s) submitted or 
obtained in support of any claim for 
disability benefits by the Veteran.  All 
records/responses received should be 
associated with the claims file.

2.  Send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable VA to 
obtain any additional evidence pertinent to 
the claim on appeal that is not currently 
of record.  Specifically request that the 
Veteran identify healthcare providers who 
have treated him for his right knee 
disability and ask him to provide 
authorization to enable VA to obtain all 
outstanding pertinent records from Dr. 
Tong, to include radiological studies.  All 
responses/records should be associated with 
the claims file.  If any records sought are 
not obtained, notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

3.  To help avoid future remand, the VA 
must ensure that all requested action has 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the claim on appeal, in light of all 
pertinent evidence-to specifically include 
the hearing transcript, the June 2010 VA 
examination report and any other evidence 
received after the July 2009 SSOC.  If any 
benefit sought on appeal remains denied, 
furnish to the Veteran and his 
representative an appropriate SSOC, and 
afford them the appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


